Citation Nr: 1213686	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  07-27 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for periampullary adenocarcinoma, to include as due to exposure to herbicides or as secondary to a service-connected gunshot wound to the abdomen. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied a petition to reopen a claim of entitlement to service connection for periampullary adenocarcinoma. 

The Veteran and his spouse testified during a March 2010 Travel Board hearing before the undersigned acting Veterans Law Judge, a transcript of which is on file.

The Board issued a September 2010 decision reopening, but denying this claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). Through a May 2011 Court order, the Joint Motion for Remand filed by the Veteran's attorney and VA's Office of General Counsel (parties) was implemented, vacating the September 2010 decision insofar as it denied the claim on the merits, and remanding the case to the Board. 
 

FINDING OF FACT

The preponderance of the competent and probative evidence is against the finding that the Veteran's periampullary adenocarcinoma is etiologically related to an           in-service gunshot wound to the abdomen, or to his presumed in-service exposure  to Agent Orange. 


CONCLUSION OF LAW

The criteria are not met to establish service connection for periampullary adenocarcinoma, to include as due to exposure to herbicides or as secondary to a gunshot wound to the abdomen. 38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits           will be assigned if service connection is awarded.

In this instance, the RO issued VCAA notice correspondence dated from         October 2006 which informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The VCAA notice correspondence sent also included mention of the downstream disability rating and effective date elements of a claim for service connection.   

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice letter regarding the claim under consideration preceded the          January 2007 RO rating decision that represented the initial adjudication of the claim, and thereby met the standard for timely notice.            

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case through obtaining service treatment records (STRs), and VA outpatient records. There is no indication of private treatment records to obtain. The Veteran has undergone VA Compensation and Pension examination with respect to the claim being decided. See 38 C.F.R. § 3.159(c)(4). See also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). The Board has also requested a supplemental medical opinion from a VA physician who is a recognized expert within the Veterans Health Administration (VHA) to address the material issues in this case. See 38 C.F.R.          § 20.901(a). Meanwhile, in support of his claim, the Veteran provided several personal statements. He testified during a Board hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the development of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury incurred while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the general principles governing claims for direct service connection, pertinent VA law further provides that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange). 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii). For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents. Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service. Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).                  

The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See Combee v. Brown, 34 F.3d 1039, 1044            (Fed. Cir. 1994).

The applicable VA law also provides for secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) .        In addition, a claimant is entitled to service connection on a secondary basis when  it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).     

Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition)                       is compared to the current level of severity of the nonservice-connected disease or injury. The evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

In its present adjudication of the matter before it, the Board will take into consideration the terms of the May 2011 Joint Motion for Remand. One provision of the Joint Motion was that the Board obtain a more comprehensive medical opinion addressing the etiology of the Veteran's postoperative periampullary adenocarcinoma, which incorporated consideration of a theory of disability due to presumed in-service Agent Orange exposure. Such an opinion has been obtained. The Joint Motion further directed that the Board's analysis of the April 2008 report of a private physician (discussed in more detail below) offer a more accurate discussion of the conclusions set forth therein, whereas previously the Board apparently had interpreted this report to state that there was "no relationship" between the Veteran's in-service gunshot wound and adenocarcinoma. The Board will now review the case at hand with these considerations in mind.

The Veteran's STRs are absent for any diagnosis of carcinoma of any kind.  Records do show that during service he sustained shrapnel wounds in the left flank penetrating the left axillary and underwent an exploratory laparotomy in June 1968. The exploratory laparotomy was negative and an incidental appendectomy was conducted at that time. A March 1970 separation examination indicated that the abdomen and viscera were normal. 

A claim for service connection for residuals, gunshot wound, abdomen, with appendectomy was later granted.

Post-service records of VA treatment reflect that following testing in                February 2002, evidence of adenocarcinoma was found and periampullary carcinoma was diagnosed. In March 2002, the Veteran underwent a Whipple procedure. He then underwent radiation treatment, which was completed in            July 2002. There is no documentation of recurrence of adenocarcinoma.

The Veteran underwent VA Compensation and Pension examination of the digestive system in June 2007. The medical history from service was discussed of a shrapnel fragment wound to the lower abdomen while in service. An exploration had been done in the lower abdomen with removal of the shrapnel fragment, and at that time an appendectomy was also performed. There were no complications from the surgery but the Veteran had experienced some chronic lower abdominal pain from adhesions. In 2001, the Veteran was diagnosed with adenocarcinoma of the ampulla of the pancreas, and underwent a Whipple procedure in March 2002. Since recovering from the surgery, he had not had any recurrence of his pancreatic cancer. His complaints now were intractable deep abdominal pain from adhesions following the Whipple procedure and some gastroesophageal reflux disease. He stated that he had difficulty sleeping because of chronic abdominal pain. A physical examination was completed. The impression given was of cancer of the ampulla of the pancreas now five years postoperative with no recurrence; and chronic abdominal pain secondary to multiple adhesions of the abdomen. The VA examiner further commented that there was no relationship between the pancreatic cancer and the shrapnel fragment wound of the lower portion of the abdomen.

An August 2008 private medical report from Dr. S.B. indicated that the Veteran was seen for a second opinion regarding his pain after pancreas cancer treatment.             The private physician noted the Veteran's prior history of ampullary carcinoma status post resection by a Whipple procedure in March 2002, followed by adjuvant chemoradiotherapy. It was also noted that the Veteran's last evaluation was in October 2007 which revealed a normal appearing computer tomography (CT) scan with no evidence of recurrent disease. The physician stated that the Veteran had a history of appendectomy while in Vietnam for a carcinoid tumor, and since that surgery the Veteran had been having certain abdominal pain. The Veteran reported worsening of his pain after his Whipple procedure, mainly in the upper abdomen on the right side. Dr. S.B. stated that the Veteran's chronic pain seemed to be related to surgery and that he agreed with the opinion offered by the June 2007 VA examiner.

The June 2009 follow-up correspondence from Dr. S.B. stated that the Veteran requested a letter regarding the possible connection of Agent Orange exposure to the diagnosis of pancreas cancer. Dr. S.B. noted that the Veteran had a history exploratory laparotomy in 1968 for shrapnel wound and appendectomy revealed a sarcoma that was incidental. The physician further stated

Regarding his exposure to Agent Orange for two years while he served in Vietnam, the development of pancreas cancer could have been a result of that, although it is impossible to tell for sure. Exposure to chemicals can induce certain cancers, after many years of exposure. In my opinion, it is possible that              Agent Orange has caused his pancreas cancer.

In December 2011, an opinion was procured from a VA physician recognized as a medical expert within the Veterans Health Administration, on the subject of the etiology of periampullary adenocarcinoma and whether this condition was attributable to the Veteran's military service. The opining physician proceeded to offer a detailed explanation of the background regarding the etiology of pancreatic cancer. According to available scientific literature and knowledge, estimates indicated that 40 percent of pancreatic cancer cases were sporadic in nature. Another 30 percent were related to cigarette smoking, and 20 percent may be associated with dietary factors. Only 5 to 10 percent was hereditary in nature. Diabetes mellitus may be associated with a two-fold increase in the risk of developing pancreatic cancer. Less than 5 percent of all pancreatic cancers were related to underlying chronic pancreatitis. The VA examiner then provided a detailed summary of the nature and extent of those risk factors commonly associated with onset of pancreatic cancer, including smoking, obesity and dietary factors, diabetes mellitus, chronic pancreatitis, genetic factors, and environmental exposure. Further observed with regard to Agent Orange exposure in particular, was that since 1994, the Federal government had directed the Institute of Medicine, part of the National Academy of Sciences, to issue reports every two years on the health effects of Agent Orange and similar herbicides. So far these reports had shown sufficient evidence of association with several types of cancers, and limited or suggestive evidence of an association for other cancers. However, these reports had shown inadequate or insufficient evidence to determine an association with Agent Orange and similar herbicides with many other cancers, including pancreatic cancer. The potential risk factors in the Veteran's case were obesity, previous history of smoking and race. The VA examiner then expressed the opinion that periampullary adenocarcinoma was not at least as likely as not etiologically related to gunshot wound residuals of the abdomen with prior appendectomy, stating that there was no scientific data to link an association of this cancer with gunshot wound residuals, and the probability of any linkage was extremely low. The examiner further opined that periampullary adenocarcinoma was not at least as likely as not etiologically related to Agent Orange exposure. The examiner observed that the scientific data regarding the etiology and epidemiology of pancreatic cancer, as well as reports of the Institute of Medicine, did not provide sufficient or suggestive evidence of a potential link between herbicides (including Agent Orange) and this disease. 

Having given full consideration to the evidence of record on the crucial issue of the etiology of the disability claimed, the Board must deny the Veteran's claim for service connection. Under VA law, apart from a clinical diagnosis of the disability claimed, it is absolutely essential in order to establish service connection that there have manifested a causal nexus between the claimed condition and military service. Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004); Pond v. West, 12 Vet. App. 341, 346 (1999). In this case the Veteran had a period of service in Vietnam, and therefore is presumed to have sustained exposure to Agent Orange therein. See 38 U.S.C.A. § 1116. Adenocarcinoma of the pancreas is not amongst those conditions recognized as having a presumed association with Agent Orange exposure under the provisions of 38 C.F.R. § 3.309(e), and therefore presumptive service connection does not apply. Indeed, the most recent report issued from the National Academy of Sciences issued in June 2007 on the potential health consequences of herbicide exposure found nothing to contradict or update an earlier assessment that there was limited or suggestive evidence of no association between herbicide exposure and gastrointestinal tumors (esophagus, stomach, pancreas, colon, rectum). See Notice, 72 Fed. Reg. 32,395-32,406 (June 12, 2007).  That notwithstanding, the Veteran may seek to demonstrate otherwise by competent evidence that there is a direct medical relationship between the condition claimed, and in-service exposure to Agent Orange. Combee, supra. Another basis of recovery which affords itself of warranting consideration is whether there is any connection at all between the condition claimed, and the Veteran's service-connected residuals of a gunshot wound to the abdominal region. The Board has evaluated both of these theories of causation, and finds that the preponderance of medical evidence is unfavorable to the Veteran's claim. 

On the subject of a causal association to service-connected gunshot wound residuals from the abdominal region, there is no competent evidence to substantiate this theory of recovery, and instead the available evidence tends to weigh to the contrary. The Veteran unfortunately sustained injury to the lower abdominal region during military service. Whether this is the cause of subsequent adenocarcinoma, this is not proven by any medical opinion of record. The VA examiner of June 2007 provides a supporting explanation for an opinion as to why there is not such a causal relationship, indicating that the in-service wounds were to the lower portion of the abdomen, not in proximity to the pancreatic region. Moreover, the December 2011 VA medical expert opinion found no scientific data to begin to associate the Veteran's incidence of adenocarcinoma with gunshot wound residuals to the abdomen. In whole, there are two competent medical opinions from VA examiners, both of whom reviewed the Veteran's claims folder and are therefore familiar with the extent of in-service injury, that a service-related injury did not cause or contribute to periampullary adenocarcinoma. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Meanwhile, again there is no contradictory evidence which the Board has before it which alternatively substantiates a potential causal connection to service. Inasmuch as both VA examiner found no evidence whatsoever of a connection between service-connected gunshot wound residuals of the lower abdomen and the Veteran's periampullary adenocarcinoma, the Board reasonably concludes that there is no indication of initial causation due to service-connected disability, or of chronic aggravation of adenocarcinoma over time, and thus any substantiation for secondary service connection.

As to the remaining averred theory, which is that presumed exposure to           Agent Orange was a causal or contributing factor to periampullary adenocarcinoma, the weight of the evidence is against the Veteran's claim. Here, there is the June 2009 private physician's opinion which is somewhat favorable in its pronouncement, but the December 2011 is clearly unfavorable on the subject of medical nexus. 

Where there are divergent medical opinions of record, it is the province of the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so doing, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another. Evans, 12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The aforementioned June 2009 private physician's opinion at best states a possible relationship between periampullary adenocarcinoma and the Veteran's military service, but does so in terms couched in hesitancy and lack of a definitive conclusion. The conclusion given lacks a resolute statement. See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation). Nor for that matter is there a persuasive rationale.                 The physician observes that "exposure to chemicals can induce certain cancers, after many years of exposure," but offers no explanation for why this is the case.

In contrast, the December 2011 VA examiner's opinion provides a definitive conclusion that the Veteran's adenocarcinoma was not likely due to herbicide exposure, and reaches this determination on the grounds of accepted scientific and medical research, including not only the National Academy of Sciences report,    but also a survey conducted on the etiology and epidemiology of pancreatic cancer. Given the VA examiner's expertise and review of applicable medical literature, his resultant medical opinion carries significant probative weight. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). 

Therefore, for the foregoing reasons the Board attributes a higher degree of probative value to the medical evidence strongly weighing against the connection between the disability claimed and military service, than that which might otherwise substantiate the claim. The Veteran's own assertions have also been afforded appropriate weight in this case, however, as he is a layperson, he cannot opine on the causation of periampullary adenocarcinoma, including whether due to presumed Agent Orange exposure, as a matter requiring a medical professional's judgment and not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for periampullary adenocarcinoma is being denied. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for periampullary adenocarcinoma, to include as due to exposure to herbicides or as secondary to a service-connected gunshot wound to the abdomen, is denied. 




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


